Citation Nr: 1215876	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  07-17 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, to include as secondary to chronic thoracolumbar strain.

2.  Entitlement to a total rating for compensation based upon individual unemployability due to service-connected disability (TDIU).

3.  Entitlement to an effective date earlier than April 13, 2004, for the award of a 20 percent evaluation for chronic thoracolumbar strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to February 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2006, October 2009, and January 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In the September 2006 rating decision, the RO effectuated the award of a 20 percent evaluation for chronic thoracolumbar strain, effective April 13, 2004.  In the October 2009 rating decision, the RO denied entitlement to service connection for a cervical spine disability.  In the January 2010 rating decision, the RO denied entitlement to a total rating for compensation based upon individual unemployability due to service-connected disability.

In April 2008 the Board denied the Veteran's claim of entitlement to an effective date earlier than April 13, 2004, for the award of a 20 percent evaluation for chronic thoracolumbar strain.  The Veteran then appealed to the United States Court of Appeals for Veterans Claims (Court) and in September 2009 A Joint Motion for Partial Remand (JMR) was issued and the April 2008 Board decision was vacated and the issue of entitlement to an effective date earlier than April 13, 2004, for the award of a 20 percent evaluation for chronic thoracolumbar strain was remanded back to the Board.  In September 2009 and January 2010 the Board remanded for further development and in September 2010 the Board denied the Veteran's claim.  The Veteran once again appealed the Board's decision and in May 2011 a Joint Motion for Remand vacated the September 2010 Board decision and remanded for further development. 

In September 2011, the Board remanded the issue of entitlement to an effective date earlier than April 13, 2004, for the award of a 20 percent evaluation for chronic thoracolumbar strain in compliance with the May 2011 JMR and the new issues of entitlement to service connection for a cervical spine disability, to include as secondary to chronic thoracolumbar strain, and entitlement to a TDIU, for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

The Veteran testified before the undersigned Acting Veterans Law Judge in October 2007 on the issue of entitlement to an effective date earlier than April 13, 2004, for the award of a 20 percent evaluation for chronic thoracolumbar strain.  The Veteran also requested a Board hearing for the issues of entitlement to service connection for a cervical spine disability secondary to chronic thoracolumbar strain and entitlement to a TDIU and was scheduled for a hearing in October 2011.  However, as documented in the September 2011 Board remand, in August 2011the Veteran requested a postponement for his hearing and said he would let the RO know when he wanted the hearing to be held.  In April 2012, the Board sent the Veteran a letter to clarify if the Veteran still wanted a hearing and if so what type of hearing.  In April 2012 the Veteran responded that he did not wanted a hearing and for the Board to proceed.  Thus, the Veteran's request for a hearing has been withdrawn.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
 
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The preponderance of the evidence is against the Veteran's cervical spine disability being secondary to or aggravated by his chronic thoracolumbar strain. 

2.  The evidence of record does not establish that the Veteran is precluded from securing or following substantially gainful employment as a result of his service-connected disabilities, considering the impairment from the disabilities and his educational and occupational background.

3.  An unappealed August 1990 rating decision denied a disability rating higher than 10 percent for the Veteran's chronic lumbosacral strain. 

4.  A VA treatment record dated October 4, 2003, constitutes an informal claim for increased compensation benefits for the Veteran's chronic lumbosacral strain. 

5.  On April 13, 2004, the RO received a formal claim from the Veteran requesting an increased rating for his chronic lumbosacral strain. 

6.  In a July 2006 decision the Board granted an increased rating to 20 percent for the Veteran's chronic lumbosacral strain; the RO effectuated that decision by assigning an effective date from the date it had received his formal claim on April 13, 2004. 

7.  It was not factually ascertainable that the Veteran's chronic lumbosacral strain met the criteria for a 20 percent rating until a VA examination was performed in June 2004, after his formal claim was received on April 13, 2004.


CONCLUSIONS OF LAW

1.  A cervical spine disorder is not secondary to or aggravated by the service-connected chronic thoracolumbar strain.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a) (2011).  

2.  The criteria for a TDIU rating are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19 (2011).

3.  The criteria have not been met for an effective date prior to April 13, 2004, for the assignment of a 20 percent disability rating for chronic thoracolumbar strain. 38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.71a, Diagnostic Code 5237 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claims, he was provided notice of the VCAA in May 2008, July 2009, and January 2010.  The VCAA letters indicated the types of information and evidence necessary to substantiate the claims, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  The letters also included information pertaining to the downstream disability rating and effective date elements of his claims.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.

The Veteran's actions are also indicative of his actual knowledge of the requirements for substantiating his increased rating claim.  Based on this evidence, the Board is satisfied that the Veteran had actual knowledge of what was necessary to substantiate his increased rating claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claim(s) in this Board decision.  Rather, remanding this case back to the RO for further VCAA development would be an essentially redundant exercise and would result only in additional delay with no benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes service treatment records, service personnel records, private medical records, VA outpatient treatment reports (including records from the VA Medical Center in Biloxi), a September 2009 VA examination and statements from the Veteran and his representative.   The Board finds that the September 2009 examination was sufficient since it was a thorough and contemporaneous examination of the Veteran that took into account records of pre-service treatment, service treatment records, and records of post-service examination and treatment.  Lineberger v. Brown, 5 Vet. App. 367 (1993); Waddell v. Brown, 5 Vet. App. 454 (1993); Caffrey v. Brown, 6 Vet. App. 377 (1994).  For reasons discussed below, the Board finds that the VA opinion adequately addressed both secondary causation and secondary aggravation.  The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  Thus, the Board finds that VA has obtained, or made reasonable efforts to obtain, all evidence that might be relevant to the issues on appeal, and that VA has satisfied the duty to assist.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2011).


II.  Analysis

Secondary Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during a Veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  Service connection may also be granted for disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).   When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran asserts that his cervical spine disability is secondary to his service-connected chronic thoracolumbar strain.  However, after a careful review of the Veteran's claims file, including the Veteran's statements, the Board finds that the preponderance of the evidence is against the Veteran's claim of secondary service connection. 

The Veteran's claims file includes two medical opinions on the possible etiology of the Veteran's cervical spine disorder.  In a January 2007 VA treatment note the VA physician discussed the Veteran's service-connected back pain and then stated that due to the nature of interrelationships along the spine, the Veteran's neck pain may be related to his chronic inability to exercise and contributed to poor posture.  

The Veteran was also afforded a VA spine examination in October 2009.  It was noted in the VA examination report that the Veteran evaded and refused to answer questions relating to a civil occupation and the VA examiner was unable to obtain a meaningful answer on the effects on the Veteran's usual occupation.  Moreover, the Veteran's history of his cervical spine disorder was evasive and he was uncooperative in providing his history and told the examiner that the answers could be found in his chart.  The VA examiner noted that subsequent to service the Veteran had multiple clinic visits for his service-connected thoracolumbar strain but there was no mention ever of any cervical spine involvement.  In addition, his history regarding time of onset of cervical spine pain was inconsistent, evasive, and not considered reliable.  The Veteran's cervical spine range of motion was inconsistent with pathology of a degenerative nature and it was not feasible to have the muscular bulk and strength the Veteran had in the presence of restriction of motion that the Veteran demonstrated.  The degree of pain expressed on slight palpitation, pain elicited on hip rotation, and pain expressed with ounces of pressure on the cranium are all inconsistent Wadell signs.  Additionally, the Veteran's pain behavior was excessive and disproportionate for degenerative processes.  The Veteran was diagnosed with cervical osteoarthritis that was mild and consistent with normal physiologic aging process and with a pain free condition.  The VA examiner concluded with the opinion that the Veteran's cervical spine was not in any way related to his thoracolumbar condition.  

The Board notes that there are two opinions of etiology of record; it is the Board's duty to assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The first is the January 2007 VA treatment note; the Board finds that this is not a probative opinion nor is it a positive nexus opinion.  First, the Board finds that the January 2007 opinion is speculative in nature since the VA physician stated that the Veteran's neck pain "may be" related; medical opinions expressed in speculative language do not provide the degree of certainty required for medical nexus evidence.  Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Secondly, the VA physician does not relate the Veteran's cervical spine condition to the Veteran's thoracolumbar strain but to his inability to exercise; the Board notes that while the Veteran is only service-connected for his chronic thoracolumbar strain the Veteran's claims file indicates that he has other disorders, including his knees, which could limit his ability to exercise.  Therefore, the Board finds that this January 2007 opinion neither a positive nexus opinion nor is it a probative opinion.  

Thus, the only other nexus opinion is the October 2009 VA examiner's (negative) opinion.  The Board finds that this opinion is probative because not only did the VA examiner give a clear opinion and relate any problems to the Veteran's aging process but he also found that the Veteran's history and examination to be not reliable and inconsistent.  Greater weight may be placed on one physician's than another's depending on factors such as the reasoning employed by the physicians and whether or not (and the extent to which) they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Thus, the Board finds that the only probative opinion of record is the October 2009 VA examiner's opinion, which is against the Veteran's claim. 

In regards to the Veteran's statements, a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); (Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, a layperson is not considered capable of opining, however sincerely, in regard to causation of a disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998).   In addition, the Federal Circuit has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to determine the credibility and weight of all the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  A careful review of the Veteran's treatment records did not reveal any  references that that the Veteran believed his cervical strain was due to his service-connected chronic thoracolumbar strain.  Lay statements made when medical treatment was being rendered may be afforded greater probative value.  These records were generated with a view towards ascertaining the appellant's then-state of physical fitness; they are akin to statements of diagnosis and treatment and are of increased probative value.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  The Board finds it pertinent that the only time the Veteran stated that his cervical strain was due to his service-connected chronic thoracolumbar strain were statements made to the Board.

In light of evidence of record that the fact that the only statements relating the Veteran's cervical strain was due to his service-connected chronic thoracolumbar strain were made after the pursuit of this claim, the Board has to question the credibility of his contentions.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statement, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  The Board finds that the Veteran's lay statements, while competent, are neither credible nor more probative than the evidence of record because the evidence shows that the Veteran only reported that his cervical strain was due to his service-connected chronic thoracolumbar strain after filing his claim for service connection.  In addition, the October 2009 VA examiner found the Veteran not credible and uncooperative in detailing not only his history but also on examination.  Therefore, the Board finds that there is no probative evidence of record that relates the Veteran's cervical strain secondary to his service-connected chronic thoracolumbar strain.  

Generally, when a Veteran contends that a service-connected disorder has caused or aggravated a secondary disability, there must be competent medical evidence of such causation or aggravation.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995); Jones v. Brown, 7 Vet. App. 134 (1994).  To prevail on the issue of secondary service causation, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin, supra.  In this case, the Board finds that the only probative opinion of nexus is against the Veteran's claim.  The Board also finds that the broad language used by the VA examiner indicating that the cervical disorder is "not in any way related to his thoracolumbar condition" is sufficient to rule out the possibility of secondary aggravation.  Moreover, the VA examiner's finding that the degree of the cervical disease was consistent with aging weighs against a finding that it was aggravated by a service-connected disability.  Therefore, service connection on a secondary aggravation basis cannot be granted.  

In sum, the Board finds the preponderance of the evidence is against the Veteran's claim since the only probative opinion of record is against the Veteran's claim and even the Veteran's lay statements are against his claim.  The evidence does not support a finding that his cervical spine is secondary to or aggravated by his service-connected thoracolumbar strain.  The preponderance of the evidence is against the Veteran's claim.  Accordingly, the benefit of the doubt doctrine does not apply and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).   


TDIU 

In order to establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for TDIU provides both objective and subjective criteria.  Hatlestad, supra; VAOPGCPREC 75-91 (Dec. 27, 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria provide for a total rating when there is a single disability or a combination of disabilities that result in a 100 percent schedular evaluation.  Subjective criteria provide for a TDIU when, due to service-connected disability, a veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  For the purposes of this analysis, the following will be considered a single disability: disabilities resulting from a common etiology or a single accident, and disabilities affecting a single body system such as the orthopedic system.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where the veteran does not meet the percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).

In this case, the Veteran is only service-connected for a chronic thoracolumbar strain with a 40 percent disability rating.  As such, the Veteran does not meet the minimum schedular criteria for TDIU under 38 C.F.R. § 4.16(a).  However, even when the percentage requirements are not met, entitlement to a total rating, on an extraschedular basis, may nonetheless be granted, in exceptional cases, when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. §§ 3.321(b), 4.16(b).

The relevant evidence includes a July 1988 VA hospital discharge report which stated that the Veteran refused the idea of referring him to vocational rehabilitation and he stated that he did not want to take any job retraining program.  In December 2003 the Veteran reported at a VA clinic visit that he worked doing odd jobs.  At the May 2006 VA spine examination it was noted that the Veteran's thoracolumbar strain did not have any effect on his activities of daily living; he did not drive as a result of his hydrocodene.  It was also noted that the Veteran never worked on a full time basis since separating from the military in 1986; it was noted that his claims file indicated that he had occasional jobs in the past but it was unclear.  In November 2009 the Veteran was seen for his annual examination and he reported more pain in his neck and more difficulty to do things as a result of the pain.  It was noted that he had so much pain that he is not able to work due to his neck and back pain.  The Veteran's physician stated that based upon the Veteran's current level of pain and disability he was not able to be employed at this time. 

In the Veteran's October 2009 VA spine examination report it was noted that the Veteran evaded and refused to answer questions relating to a civil occupation and the VA examiner was unable to obtain a meaningful answer on the effects on the Veteran's usual occupation.  The Veteran demanded that the information be obtained from the file and that he could not remember when he went back to work; as best as could be determined from time to time the Veteran worked doing janitorial work for a restaurant his fiancée managed.  

The Board notes that in September 2011 the Veteran stated that he attended college from the Fall of 1981 through the Summer of 1984 and obtained 30 credit hours.  In addition, in January 2010 the Veteran reported that he did general labor from February 2000 to December 2009 and lost no time as a result of illness and he also did maintenance for 40 hours a week for a restaurant from February 2009 to December 2009 and lost two months as a result of illness.  

The Board notes that, for the Veteran to prevail the record must reflect some factor that takes the claimant's case outside the norm.  The sole fact that a veteran is unemployed or has difficulty finding employment is not enough, since a high compensation rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  Rather, the question is whether the claimant is capable of performing the physical and mental acts required for employment, not whether the claimant could find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).   

The Board finds that after a careful review of the Veteran's claims file that until at least 2009 the Veteran did work in a physical setting; in addition, the Veteran was uncooperative at the October 2009 VA examination in answering the questions about his employment.  Thus, it is unclear if the Veteran is currently working or not.  However, even if the Veteran is not working at this time, the most that the evidence of record demonstrates is that the Veteran is not working as a result of the combined effects of his service-connected chronic thoracolumbar strain and his non-service-connected cervical strain.  Thus, the Board finds that the evidence of record is against the Veteran's claim that he is unemployable solely as a result of his service-connected disability.  

In sum, the Board finds that the Veteran is not entitled to TDIU because he does not meet the schedular requirement and he is currently employed.  Even if it were shown that the Veteran was currently not employed, the Board concludes that the preponderance of the evidence is against the claim that he is precluded from engaging in substantial gainful employment by reason of his service-connected disability.  Entitlement to TDIU is thus not established.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Earlier Effective Date 

The Veteran is seeking an effective date prior to April 13, 2004, for the 20 percent rating assigned for his service-connected chronic lumbosacral strain.  This disability has been rated pursuant to Diagnostic Code 5237, which provides a 20 percent rating where forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  See 38 C.F.R. § 4.71a , Diagnostic Code 5237. 

Generally, the effective date of an award of compensation based on a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(o)(1)  (2011).  An exception to this rule is that the effective date of an award of increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the claim is received within one year from such date; otherwise, it is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2) ; 38 C.F.R. § 3.400(o)(2) . 

The United States Court of Appeals for Veterans Claims (Court) has clarified that 38 C.F.R. § 3.400(o)(2) is applicable only where an increase in disability precedes a claim for an increased disability rating.  In other cases, the general rule of 38 C.F.R. § 3.400(o)(1) applies.  See Harper v. Brown, 10 Vet. App. 125 (1997).  Section 3.400(o)(2) is intended to be applied in those instances where the date of increased disablement can be factually ascertained with a degree of certainty and is not intended to cover situations where a disability worsened gradually and imperceptibly over an extended period of time and there is no evidence of entitlement to increased evaluation prior to the date of claim.  See VAOPGCPREC 12-98 (Sept. 23, 1998). 

Thus, the Court and VA's General Counsel have interpreted the provisions of 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400 as meaning that if the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  Harper, 10 Vet. App. at 126-27; VAOPGCPREC 12-98 (1998). 

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a).  Any communication or action indicating an intent to apply for one or more VA benefits from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  38 C.F.R. § 3.155.  Such informal claim must identify the benefit sought.  See Kessel v. West, 13 Vet. App. 9   (1999).  VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. § 5110(b)(3) ; 38 C.F.R. §§ 3.1(p), 3.155(a) (2006).  See Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a) (2011). 

In addition, an informal claim may consist of a VA report of examination or hospitalization.  The date of the examination or hospital admission will be accepted as the date of receipt of a claim if such a report relates to examination or treatment of a disability for which service connection has previously been established.  38 C.F.R. § 3.157(b)(1).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992). 

In this case, the record shows that the RO granted service connection for a chronic lumbosacral strain in a September 1986 rating decision.  The RO assigned an initial 10 percent rating for this disability, effective from February 28, 1986.  However, the Veteran made no attempt to appeal that decision by filing a notice of disagreement (NOD) within one year. That decision therefore became final. See 38 U.S.C.A. § 7105(c); see also 38 C.F.R. §§ 20.302 , 20.1103. 

The RO confirmed and continued the 10 percent rating for the Veteran's lumbosacral strain in rating decisions dated in August 1987, September 1987, July 1990, and August 1990.  Again, however, none of these decisions were appealed to the Board.  Id.  Thus, the August 1990 decision is the most recent final decision concerning the rating assigned for the Veteran's chronic lumbosacral strain.  The fact that these decisions were never appealed, and are therefore final, is significant because the result is that they cannot be altered absent a showing of clear and unmistakable error (CUE).  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.105(a).  And there is no indication the Veteran is collaterally attacking these earlier rating decision on the basis of CUE. 

On April 14, 2004, the Veteran filed a formal claim for increased compensation benefits for his lumbosacral strain.  A VA compensation exam in connection with his claim was performed in June 2004.  A physical examination at that time revealed that forward flexion of the thoracolumbar spine was limited to only 5 degrees. Since the examiner questioned the reliability of the examination findings, the Veteran's back was reexamined in May 2006, at which time he was able to forward flex to 60 degrees.  This finding, considered reliable, is significant since flexion between 30 and 60 degrees warrants a 20 percent rating under Diagnostic Code 5237. 

Consequently, in a July 2006 decision, the Board granted an increased rating from 10 to 20 percent for the Veteran's chronic lumbosacral strain.  The RO effectuated that decision in September 2006 by assigning the 20 percent rating from the date it had received the Veteran's formal claim for increase on April 13, 2004. 

The Veteran appealed that decision by requesting an earlier effective for the 20 percent rating.  In the April 2008 decision, the Board denied an effective date prior to April 13, 2004, for the assignment of the 20 percent rating for the Veteran's chronic lumbosacral strain.  As noted, however, that decision was vacated by the Court in a September 2009 order.  The reasons cited in the Joint Motion for vacating that decision were that the Board failed to consider whether VA treatment records dated on October 4, 2003, October 6, 2003, and December 18, 2003, as well as correspondence dated on December 12, 2003, from the Veteran's Congressman, could be construed as an informal claim for an increased rating. 

After reviewing these records and correspondence, the Board found in September that each one constituted an informal claim for increase concerning the Veteran's chronic lumbosacral strain.  In this regard, the VA treatment records mentioned above all pertain to treatment for low back pain.  38 C.F.R. § 3.157(a).  Also, the correspondence from the Veteran's Congressman inquires about the Veteran's VA disability compensation, and the accompanying form from the Veteran to the Congressman indicated his belief that he was entitled to a higher rating for his service-connected back disability.  38 C.F.R. § 3.155. 

Thus, the Board found in September 2010 that the October 4, 2003, VA treatment record constituted the earliest date of claim for increase concerning the Veteran's service-connected chronic lumbosacral strain.  In reaching this decision, the Board has thoroughly reviewed the record but has not found any document or record dated since the August 1990 final decision and prior to the date of claim on October 4, 2003, which could be construed as a claim for increased compensation benefits.  As such, the date of claim in this case was October 4, 2003.  

The Board then found that it was until after the date of claim, October 4, 2003, that it was "factually ascertainable" that the Veteran's chronic lumbosacral strain met the criteria for a 20 percent rating.  As noted, if the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable"; if the increase occurred more than one year prior to the claim, the increase is effective the date of claim; and lastly, if the increase occurred after the date of claim, the effective date is the date of increase.  Harper, 10 Vet. App. at 126-27 ; VAOPGCPREC 12-98 (1998).  The September 2010 Board decision found that the increase occurred after the date of and claim and thus it denied an effective date earlier than April 13, 2004. 

As noted above, the Veteran then appealed the September 2010 decision to the Court and in May 2011 a JMR vacated the September Board decision and remanded for further development.  The May 2011 JMR was specifically to obtain records from the Biloxi VA Medical Center (VAMC).  In compliance with the September 2011 Board remand all records were obtained from the Biloxi VAMC.  The Board finds that after a careful review of the Veteran's claims file that the date of claim is October 4, 2003, and the preponderance of evidence is against the Veteran's claim and an increase in disability did not incur prior to April 13, 2004.  

Initially, the Board notes that there are no medical records dated one year prior to October 4, 2003, pertaining to the Veteran's chronic lumbosacral strain.  In other words, no medical evidence demonstrates that his lumbosacral strain meets the criteria for a 20 percent rating during the one-year period prior to the date of claim on October 4, 2003.  As such, the 20 percent rating may not be assigned prior to the date of claim on October 4, 2003.  See Harper, supra. 

In fact, the Board finds that none of the medical records dated prior to April 13, 2004 (which is the prior date of claim assigned by the RO), shows that the Veteran's chronic lumbosacral spine meets the criteria for a 20 percent rating.  None of the VA treatment records dated on October 4, 2003, October 6, 2003, and December 18, 2003, indicates that the Veteran's thoracolumbar spine was limited to 60 degrees or less; or that the combined range of motion was limited to 120 degrees or less; or that there was muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, as required for a 20 percent rating under Diagnostic Code 5237.  

Instead, these VA treatment records show that the Veteran was able to get onto the examining table without difficulty, that straight leg raising was negative for pain; that knee jerk and ankle jerk reflexes were 2+ and equal; and that he had full range of motion of the back without guarding.  In short, none of these treatment records indicates that the Veteran's chronic lumbosacral strain met the criteria for a 20 percent disability rating. 

The record clearly establishes that the Veteran's chronic lumbosacral strain did not meet the criteria for a 20 percent rating prior to the VA examination performed in June 2004.  And since the effective date for an increased rating shall be the date of receipt of claim or the date entitlement arose, whichever is later, there is no legal basis to assign an effective date prior to April 13, 2004, for the 20 percent rating.  38 U.S.C.A. § 5110(a) ; 38 C.F.R. § 3.400(o)(1) . 









	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a cervical spine disability as secondary to chronic thoracolumbar strain is denied.

A total rating for compensation based upon individual unemployability due to service-connected disability is denied. 

An effective date earlier than April 13, 2004, for the award of a 20 percent evaluation for chronic thoracolumbar strain is denied.




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


